Citation Nr: 1338572	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  06-12 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disabilities.

3. Entitlement to compensation for a right hip disorder under the provisions of 38 U.S.C.A. § 1151 due to VA treatment in August 2006. 

4. Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active military service from July 1958 to October 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2004 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio, and Waco, Texas, respectively.

The Veteran testified before the undersigned Acting Veterans Law Judge at an October 2010 hearing conducted at the RO.  A transcript of the hearing is of record.

In January 2011 and September 2012, the Board remanded this matter for additional development and medical inquiry.  The case is once again before the Board for appellate consideration of the issues on appeal.  Based on another review of the claims file, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

The Board has reviewed the Veteran's entire claims file, to include documents of record in his virtual VA folder.  New and relevant evidence has been included in the claims file since the most recent supplemental statement of the case (SSOC) dated in July 2013, and has been considered pursuant to the Veteran's August 2013 waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 19.31, 20.1304(c) (2013). 

In the January 2011 and September 2012 remands, the Board referred to the AOJ the issue of compensation pursuant to 38 U.S.C.A. § 1151 for a right knee disorder.  To date, this claim has not been adjudicated, and the Board does not have jurisdiction over this issue.  As such, this issue is again referred to the AOJ for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

In its previous remands, the Board requested medical inquiry into the Veteran's claims for service connection.  He claims that he incurred right and left knee disorders during service and following service due to service-connected lower spine and left foot disorders.  He also claims that faulty VA care caused a hip disability due to a fall from a bed at a VA hospital.  In response, several reports have been included in the claims file.  Another remand is nevertheless required in this matter.    

To decide the claims to service connection for right and left knee disorders, a comprehensive medical opinion addressing direct and secondary service connection is needed.  The Board has considered the August 2011, May 2013, and July 2013 VA opinions of record addressing the Veteran's knees.  But each is inadequate - the August 2011 examiner did not address the Veteran's left knee and, with regard to the issue of secondary service connection, addressed only the left foot disorder and not the service-connected lower spine disorder and its neurological symptomatology; the May 2013 examiner did not address the issue of secondary service connection at all; and the July 2013 examiner - a podiatrist - did not personally examine the Veteran as requested in the September 2012 remand, and did not expressly address the issue of secondary service connection.    

Similarly, the medical commentary regarding the Veteran's claim for service connection under 38 U.S.C.A. § 1151 for a right hip disorder is inadequate.  The August 2011 examiner refused to comment on the claim, stating that to do so would be speculative.  The May 2013 examiner found that the Veteran broke his hip as the result of falling from a bed in a VA hospital, but did not comment on the issue of fault.  And the podiatrist who provided a July 2013 report in the record, did not examine the Veteran as requested by the September 2012 remand, and offered an unintelligible opinion - after noting clear and unmistakable evidence that the Veteran fell from his VA bed, and thereby broke his right hip, the examiner stated that VA care was not faulty because the Veteran likely did not fall out of his bed.   

In each of its remands, the Board has requested medical opinions which fully address each of the theories of entitlement at issue here.  As the medical reports of record do not contain the requisite comprehensive medical opinions, the Board cannot find substantial compliance with previous remand directives, and a remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The claim for a TDIU is remanded as well because it is inextricably intertwined with the aforementioned claims.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder and any associated Virtual VA records must be made available to the examiner for review, and the examination report should indicate such a review was accomplished.  Following examination of the Veteran and review of the claims folder, the same examiner who conducted the personal examination of the Veteran is requested to address the following:

a. Is it at least as likely as not (probability of at least 50 percent), that right and left knee disorders are etiologically related to the Veteran's active service, specifically addressing the Veteran's lay assertions of in-service injury and continuity of symptomatology since?

b. Is it at least as likely as not (probability of at least 50 percent), that right and left knee disorders are proximately due to (caused by) a service-connected disability such as the left foot disorder, the lower spine disorder and its neurological symptomatology, or a knee disorder if the examiner finds one of the knee disorders to be service connected on either a direct or secondary basis?  

c. Is it at least as likely as not (probability of at least 50 percent), that that right and left knee disorders are aggravated by a service-connected disability?  The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

d. With regard to the right hip:  is it at least as likely as not (probability of at least 50 percent) that the right hip disability the Veteran incurred from falling out of a VA hospital bed was the result: (a) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA treatment providers; or (b) an event not reasonably foreseeable in the course of VA treatment.  In particular, address the Veteran's contention that his fall from the bed was precipitated by a faulty bed rail.  

A complete rationale for all opinions must be provided, based on the examiner's clinical experience, medical expertise, and established medical principles.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



